Citation Nr: 1437874	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-12 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to June 29, 2006 for the grant of service connection for diabetes mellitus, Type II. 

2.  Entitlement to an initial evaluation in excess of 20 percent disabling for diabetes mellitus, Type II. 

3.  Entitlement to a compensable rating for bilateral hearing loss prior to November 20, 2007, and to a rating in excess of 10 percent disabling for bilateral hearing loss effective November 20, 2007.


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty for more than 7 years, including a period from September 1971 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  These include a November 2007 rating that granted service connection for diabetes mellitus, Type II, and assigned an initial 20 percent rating effective June 29, 2007.  The Veteran also appealed an April 2008 rating decision which in part granted a 10 percent rating for hearing loss effective November 20, 2007 but determined that a compensable rating prior to that date was not warranted.  Both the effective date of the 10 percent rating for the hearing loss and entitlement to a rating in excess of 10 percent were appealed.  

During the pendency of the appeal, the RO granted a June 29, 2006 effective date for the diabetes mellitus in a February 2009 rating. This matter remained on appeal as it was not a grant of the full benefit requested.  See AB v. Brown, 6 Vet. App. 35 (1993).

While the appeal was still pending the Veteran died on March [redacted], 2011.  The Board dismissed the appeal due to his death in a March 2013 decision.  

The RO granted a dependency and indemnity compensation benefits (DIC) claim for cause of death in an April 2011 rating.  The RO then sent the appellant, the Veteran's surviving spouse, a letter in November 2011 which acknowledged receipt on March 29, 2011 of a VA Form 21-534 Application for Dependency and Compensation Death Pension (DIC) and Accrued Benefits for a Surviving Spouse or Child (VA Form 21-534).  This letter acknowledged that the DIC claim was processed to completion in May 2011 and advised the appellant as to her eligibility to be a valid substitute claimant.  The RO verified the appellant as a valid substitute claimant via a December 2013 determination (located in the VBMS file) and transferred the appeal to the Board.  The Board notes that a VA Form 21-534 is accepted as both a claim for accrued benefits and a substitution request.  See Fast Letter 10-30 (Aug. 10, 2010) (if the original claimant dies on or after the date the appeal was certified and transferred to the Board, but before the Board issues a decision on the appeal, the Board will dismiss the appeal and return the file to the Agency of Original Jurisdiction (AOJ), and the AOJ will make a determination in the first instance regarding eligibility for substitution). 

The issues of entitlement to an increased rating for diabetes mellitus and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for diabetes mellitus type II was received on June 29, 2007, which is more than one year after the effective date of May 8, 2001 when diabetes mellitus was added to the list of presumptive for Veteran's exposed to herbicides during service in the Republic of Viet Nam.


2.  The effective date for service connection for diabetes mellitus type II has been affixed to be June 29, 2006, one year prior to the date the claim was filed; there are no communications submitted by the Veteran prior to June 29, 2006 that can be reasonably construed to be raising a claim for entitlement to service connection for diabetes mellitus type II.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 29, 2006 for the grant of service connection for diabetes mellitus type II have not been met. 38 U.S.C.A. § 5110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.156(c), 3.157, 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

 As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This case, however, is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable. Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid in substantiating this claim. See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); Wensch v. Principi, 15 Vet. App. 362, 368 (2001). 

II.  Effective Date Claim for Service Connection for Diabetes 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is defined by regulation as 'a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.' 38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  Id. 

Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b).

VA is required to identify and act on informal claims for benefits. 38 U.S.C.A. § 5110(b)(3) ; 38 C.F.R. §§ 3.1(p) , 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

The Veteran's contentions which are continued by the appellant argue that an effective date prior to June 26, 2006 is warranted in light of the evidence showing that the Veteran was diagnosed with diabetes years earlier in December 1995.  It was argued that the effective date for service connection for diabetes mellitus should date back to the December 1995 diagnosis of this disease.  The Board additionally notes that while the Veteran had alleged the RO's November 2007 adjudication to be clearly and unmistakably erroneous (CUE), the provisions for adjudicating CUE constitute a collateral attack on a final decision. See Livesay v. Principi, 15 Vet. App. 165 (2001).  The November 2007 decision is a nonfinal decision that is the subject of this current adjudication, thus CUE analysis for a prior final decision is not for application in this matter.   

Because this matter concerned a grant of service connection for diabetes as a disease presumptive to herbicide exposure, the Board shall consider potentially applicable effective date criteria to include those pursuant to the decision in Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).  Effective-date rules required by orders of a United States District Court in the Nehmer class-action case are addressed in 38 C.F.R. § 3.816 (2013).

 (1) A Nehmer class member means: (i) A Vietnam veteran who has a covered herbicide disease; or (ii) A surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease. (2) A covered herbicide disease means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  Those diseases include Type 2 Diabetes (also known as type II diabetes mellitus or adult-onset diabetes).

Under 38 C.F.R. § 3.816(c), if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows: 

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in 38 C.F.R. § 3.816(c)(3).  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease. 

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 

(3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier. See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  In order for the claimant to be eligible for a retroactive payment, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement. 

If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue. 38 C.F.R. § 3.114(a)(1).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the veteran met all the criteria of the liberalizing law or issue as of the effective date of the liberalizing law. 38 C.F.R. § 3.114(a)(3). 

The effective date for which diabetes mellitus was added to the list of presumptive diseases in connection with herbicide exposure is May 8, 2001.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002). 

The basic facts in this case are not in dispute.  The Veteran's claim for diabetes mellitus type II was received on June 29, 2007.  The appellant does not contend, and the evidence does not show, that there was a claim for service connection for diabetes mellitus type II prior to the June 29, 2007 claim.  While there was a claim for VA benefits filed in March 1976, this claim did not include a claim for diabetes, and is decades prior to his actually being diagnosed with diabetes.  

The RO assigned an effective date of a year prior to June 29, 2007, specifically June 29, 2006 for the grant of service connection of diabetes mellitus.  This is the earliest date allowable pursuant to the applicable effective date criteria under Nehmer, as the Veteran's June 2007 claim was submitted more than one year after the May 8, 2001 effective date affixed to the liberalizing law that added diabetes mellitus to the list of presumptive diseases associated with herbicide exposure.  38 C.F.R. § 3.114(a)(3). 

The Board finds that the Veteran's claim of entitlement to service connection for diabetes mellitus type II does not fall within the criteria for an effective date prior to June 29, 2006 under other provisions of the Nehmer criteria since he was not denied compensation for diabetes mellitus between September 25, 1985, and May 3, 1989; since his claim of entitlement to service connection was not pending before VA on May 3, 1989, nor was it received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for diabetes mellitus, May 8, 2001; and since the claim was not received within one year from the date of his separation from service. 

While the evidence does include VA records that confirm he was diagnosed with diabetes mellitus on or around December 1995, such evidence cannot serve as an informal claim in this matter.  The provisions of 38 C.F.R. § 3.157(a), do allow for such records to be used as an informal claim in certain instances, but these are limited to situations where a claim has been previously adjudicated, and involve either a claim for increase or to reopen.  Such is not the case in this situation where there were no adjudications of the diabetes claim prior to the September 2007 denial of service connection for diabetes which was later granted on reconsideration in November 2007.  There is simply no legal basis for assigning the effective date for service connection based on there being medical evidence of diabetes diagnosed in December 1995.  

The Veteran pointed out in an August 2008 written argument that the wording of the November 2007 decision appeared to suggest that the submission of evidence showing earlier treatment for diabetes prior to May 8, 2001 could warrant consideration of an earlier effective date.  However, the effective date laws regarding such a situation under the Nehmer criteria are very specific as to the periods of time such a claim must be filed.  As discussed above, the Veteran did not file a claim within these specified time periods.  

The legal authority governing effective dates is clear and specific. The Board is bound by that authority.  Under the circumstances in this case, the appropriate effective date for the grant of service connection for diabetes mellitus type II is June 26, 2006, which is one year prior to the date of the claim for benefits was filed on June 26, 2007.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an effective date earlier than June 29, 2006 for the grant of service connection for diabetes mellitus type II is denied.


REMAND

The appellant as substitute claimant has forwarded the Veteran's appeal of the ratings assigned both for his diabetes mellitus and his hearing loss.  A review of the evidence available suggests that there may be pertinent evidence either in the appellant's possession or in the VA's constructive possession that have yet to be associated with the claims file.  Of note, the most recent evidence of VA treatment is shown to be dated in 2009.  There is no indication that he planned to stop using VA medical facilities after 2009.  Thus it appears that there may be potentially pertinent records of VA treatment from 2009 to his March 2011 death that remain outstanding.  Additionally as substitute claimant, the appellant is permitted to submit any additional outstanding evidence that may be pertinent to these claims.  

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant identify any additional medical providers who treated the Veteran's diabetes and hearing loss that is not already associated with the claims file, to include any VA treatment from 2009 up to the Veteran's death in March 2011, and provided the appellant responds to the AOJ with adequate information to identify any medical providers, take steps to obtain this evidence as well as any other pertinent records from any additional VA and non-VA medical provider identified by her.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.  

2.  If additional evidence is submitted, the claim should be re-adjudicated and the AOJ shall issue a supplemental statement of the case.  After the appellant is given an opportunity to respond, the case shall be returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


